Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 16-26 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Badiger et al. (WO2012/095469 A1) in view of Liu et al. (Nat Rev Neurol. (2013), vol. 9, pp.106-118; in Applicant’s IDS) and Evin (BioDrugs (2016), vol. 30, pp.173-194).
Applicant claims a method for preventing Alzheimer’s disease by administering to a patient the following compound:

    PNG
    media_image1.png
    75
    621
    media_image1.png
    Greyscale

wherein the patient carries one or two copies of the ApoE4 allele and the patient is given between 35mg to 85mg of the compound daily.
Badiger et al. teaches treating or prevention of Alzheimer’s disease or mild cognitive impairment via BACE-1 or BACE-2 inhibition with the same instantly claimed compound. BACE-1 levels are elevated in the brains of sporadic Alzheimer’s diseases patients [p.2, ln 8-9]. Finding suggest that the inhibition of BACE-1 may be favorable therapeutic strategy for the treatment of Alzheimer’s disease [p.2, ln 11-12 and p.40-42 and p.49 ln 21-27]. 
In larger mammals, for example humans, an indicated daily dosage is in the range of from about 0.5 to about 2000, preferably from about 2 to about 200, mg of an agent of the invention [p.43, ln 20-27]. Badiger et al. defines a therapeutic effective amount refers to the amount of the compound that when administered to the subject is effective to (1) at least partially alleviating, inhibiting, preventing and/or ameliorating a condition or a disorder or a disease (i) mediated by BACE-1 or (ii) associated with BACE-1 activity or (ii) characterized by the activity of BACE-1 or (2) reducing or inhibiting the activity of BACE-1 [p.39, ln 12-27].
Badiger et al.  does not explicitly teach the genetic predisposition the presence of one or two copies of the ApoE4 allele, wherein the patient is amyloid-positive  is determined by PET measurements, wherein the patient is between 60-75 years of age, wherein the compound is used in a dose which results in at least 80 or 90% lowering of 
Liu et al. teaches majority of the Alzheimer’s disease cases occur late in life (>65 years) and are commonly referred to as late-onset Alzheimer’s disease (LOAD) [p.2, para 1]. Early-onset familial Alzheimer’s disease, which typically develops before the age of 65 years and accounts for only a small portion (<1%) of Alzheimer’s disease cases, is primarily caused by overproduction of Aβ owing to mutations in either the APP gene or genes encoding presently 1 (PSEN1) or presently 2 (PSEN2), essential components of the γ-secretase complexes responsible for cleavage and release of Aβ [p.2, para 1]. Although multiple genetic and environmental risk factors are involved in LOAD pathogenesis, overall impairment in Aβ clearance is probably a major contributor to disease development [p.2, para 1]. Genetically, the ε4 allele of the apolipoprotein E (APOE) gene is the strongest risk factor for LOAD [p.2, para 1]. The human APOE gene exists as three polymorphic alleles—ε2, ε3 and ε4—which have a worldwide frequency of 8.4%, 77.9% and 13.7%, respectively [p.2, para. 1].  However, the frequency of the ε4 allele is dramatically increased to ~40% in patients with Alzheimer’s disease [p.2, para 1]. The presence of this allele is associated with increased risk for both early-onset Alzheimer’s disease and LOAD [p.2, para. 4]. A meta-analysis of clinical and autopsy-based studies demonstrated that, compared with individuals with an ε3/ε3 genotype, risk of Alzheimer’s disease was increased in individuals with one copy of the ε4 allele (ε2/ε4, OR 2.6; ε3/ε4, OR 3.2) or two copies (ε4/ε4, OR 14.9) among Caucasian subjects [p.2, para. 4]. The frequency of Alzheimer’s disease and mean age at clinical onset are 91% and 68 years of age in ε4 
Studies show that APOE genotypes strongly affect deposition of Aβ to form senile plaques and cause cerebral amyloid angiopathy (CAA), two major hallmarks of amyloid pathology in Alzheimer’s disease brains [p.3, para 2]. Immunohistological evidence demonstrates that ApoE is co-deposited in senile plaques in the brains of Alzheimer’s disease patients [p.3, para. 2]. The Aβ deposition in the form of senile plaques is more abundant in APOE ε4 carriers compared with noncarriers [p.3, para 2]. The difference was most evident among individuals aged 50–59 years: 40.7% of APOE ε4 carriers had senile plaques compared with 8.2% of noncarriers [p.3, para 2].  APOE ε4 carriers have lower cerebrospinal fluid (CSF) Aβ42 levels and higher PiB-positive imaging, which reflect the presence of cerebral amyloid deposition and serve as potential biomarkers for Alzheimer’s disease [p.3, para. 3]. Individuals with positive Pittsburgh compound B (PiB-PET) images, which indicates fibrillary aggregates of Aβ, ApoE4 was more common than in those with negative scans (65% versus 22) in patients with Alzheimer’s disease [p.3, para. 3]. The APOE ε4 genotype combines synergistically with atherosclerosis, peripheral vascular disease, or type 2 diabetes in contributing to an increased risk of Alzheimer’s disease [p.4, para. 5]. APOE ε4 is a risk factor for cardiovascular disease, suggesting that this allele and cerebrovascular disease might have compounding effects on cognitive decline in Alzheimer’s disease [p.4, para. 5]. Diabetes also increases the risk of Alzheimer’s disease, and the 
Evin teaches verubecestat is a potent BACE-1 and BACE-2 inhibitor [p.184, para. 2]. Verubecestat drops Aβ levels by 49% in the brain cortex of rats at 3h after receiving a dose of 10mg/kg [p.184, para. 2].  Preclinical characterization of the drug has recently been reported including it is dose-dependent reduction in levels of Aβ in plasma, CSF and brain of rats and cynomolgus monkeys [p.184, para. 2].  An oral dose of 10 mg/kg cause a drop of 80% of CSF Aβ40 at 12 hours, which lasted for up to 24h [p.184, para. 2]. In a randomized double-blinded placed controlled single ascending dose study a dose-dependent decrease in levels of Aβ40 in the CSF was observed at 36 h after administration, with a 21% reduction in those given 20 mg dose, a 75 mg reduction in those given 100 mg dose and 92% reduction in those who received 550 mg of the drug [p.185, para. 1]. Thirty patients aged 50-85 years, with history of cognitive decline and who are classified as mild or moderate AD, were administered either 12, 40, or 60 mg daily doses of verubecestat or placebo for 7 days [p.185, para. 1].  Dose-dependent, sustained reduction of Aβ40, Aβ42 and sAPPβ in CSF by up to nearly 90% were observed at 36 h after the last dose [p.185, para. 1]. In addition a model wherein the patient is at risk of Alzheimer’s disease has begun in 2012 and the patients received 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to target a patient population at risk of developing clinical symptoms of Alzheimer’s disease because Badiger et al. taught a method of preventing Alzheimer’s disease in patients by administration of the instantly claimed compound and Liu et al. taught that ε4 allele of the apolipoprotein E (APOE) gene is the strongest risk factor for late-onset Alzheimer’s diseases. In addition, Liu et al. taught the human APOE gene exists as three polymorphic alleles—ε2, ε3 and ε4 which have a worldwide frequency of 8.4%, 77.9% and 13.7%, respectively and  the frequency of the ε4 allele is dramatically increased to ~40% in patients with Alzheimer’s diseases. Motivation to combine Badiger et al. and Liu et al. would have resulted from the fact that Liu et al. taught 13.7% of the worldwide population expresses ε4 allele and the frequency is increase to 40% in patients with Alzheimer’s disease and the patient population in Badiger et al. are individuals in need of prevention on Alzheimer’s disease.  The skilled artisan would have understood that a fraction of patient of Badiger et al. would have had the expression of ApoE4 allele since Badiger et al. is directed to the prevention of Alzheimer’s disease, which is interpret by the examiner has a patient population at risk of developing Alzheimer’s disease and Liu et al. discloses that patients with Alzheimer’s disease express a genetic marker ε4 which in term increases the risk of developing Alzheimer’s disease. Thus, the patient population of Badiger et al. prevents and treats Alzheimer’s disease which ultimately would have encompass patients (~40%) expressing the ApoE4 allele. 
et al. would have had the expression of ApoE4 allele since Badiger et al. is directed to the prevention of Alzheimer’s disease, which is interpret by the examiner has a patient population at risk of developing Alzheimer’s disease and Liu et al. discloses patients with Alzheimer’s disease express a genetic marker ε4 which in term increases the risk of developing Alzheimer’s disease. In addition, Liu et al. taught individuals with one copy of the ε4 allele (ε2/ε4, OR 2.6; ε3/ε4, OR 3.2) or two copies (ε4/ε4, OR 14.9) have a higher risk of Alzheimer’s disease, which is also compounded with increasing age. The patient population of Badiger et al. prevents and treats Alzheimer’s disease, then it is obvious that the patients in Badiger et al. would have had a biomarker that classifies the patient population eligible for prevention of Alzheimer’s disease and Liu et al. discloses patients (~40%) expressing the ApoE4 allele have a higher risk of Alzheimer’s disease. Thus, the population of Badiger et al. includes all patient in need of prevention which will include patients that express a biomarker (either one or two copies of ApoE4) an alteration that classifies them to be at a higher risk or in need of prevention. Thus, one of ordinary skilled in the art would have understood that the patient population of Badiger et al. is at risk of developing Alzheimer’s disease or has Alzheimer’s disease since it discloses a method of treatment and preventing Alzheimer’s disease. Further, Badiger et al. is silent in regards to excluding a patients with a specific genetic predisposition. Thus, the examiner interprets Badiger et al. patient population has patients that have a genetic predisposition to Alzheimer’s disease and express either one or two copies of the et al. provides evidence that at least 40% of the Alzheimer’s disease patient population would have express the ApoE4 allele and concludes that such genetic predisposition increases the risk of Alzheimer’s disease in patients by modulating Aβ metabolism, aggregation, and deposition which are classical pathological trend of Alzheimer’s disease.   
In regards to the limitation wherein the patient is amyloid-positive is determined by PET measurements as recited in claim 20. Liu et al. taught patients with positive Pittsburgh compound B (PiB)-PET images, which indicate fibrillary aggregates of Aβ are more common to express ApoE4 than those with negative scans (65% versus 22%) in patients with Alzheimer’s disease.  Badiger et al. is directed to the prevention of Alzheimer’s disease, which is interpret by the examiner has a patient population at risk of developing Alzheimer’s disease and can have a ApoE4 genetic predisposition and it is treated with the instantly claimed compound. Liu et al. identifies Alzheimer’s disease patients that express ApoE4 allele tend to be positive-PET images which is an indication of fibrillary aggregates of Aβ. Thus, one of ordinary skill in the art would have understood that the patient population of Badiger et al. at risk of developing Alzheimer’s disease or has Alzheimer’s disease since it discloses a method of treatment and preventing Alzheimer’s disease and Liu et al. discloses the amyloid positive patients are more common to express the ApoE4. Further, Badiger et al. is absent in regards to excluding a patients with a specific genetic predisposition or having amyloid positive PET images, however Badiger et al. discloses a general population that can include all possible permutations of genetic predisposition to Alzheimer’s disease in patients. Thus, the examiner interprets Badiger et al. patient population contains patients that have et al. provides evidence that at least 40% of the Alzheimer’s disease patient population classified as amyloid positive is more likely to express ApoE4 such patients show AB aggregates. Thus, one or ordinary skill in the art would have recognized the population of Badiger et al. would have had some patients that are carriers of one or two copies of ApoE4 allele and/or are amyloid positive.  
In regards to the limitation wherein the patient is between 60-75 years of age as recited in the claims. Badiger et al. taught a patient population that is need of preventing Alzheimer’s disease and treating Alzheimer’s disease by the instantly claimed compound, Liu et al. establishes that late on-set Alzheimer’s disease appears at a late age of >65 years and Evin taught that patient population with Alzheimer’s disease in clinical trials have an aged of 50-85 years. Further, Liu et al. taught that early on-set Alzheimer’s disease, which typically develops before the age of 65 years and accounts for only a small portion (<1%) of Alzheimer’s disease cases.  The skilled artisan would have understood that the patient population of Badiger et al. would have been between 60-75 years because Liu et al. and Evin establishes that Alzheimer’s disease is present in patients between the ages of 50-85 yrs. Also, Liu et al. discloses that is rare to develop Alzheimer’s disease before the age of 65 years.  Therefore, the patients of Badiger et al. would have between the ages instantly claimed.
In regards to the limitations wherein the compound is used in a dose which results in at least 80%-90% lowering of Aβ 1-40 in CSF following two weeks of compound exposure as recited in claims 22-23. Badiger et al. taught a method of et al. have BACE-1 and BACE-2 inhibitory activity. Evin taught clinical trials of BACE-1 and BACE-2 potent inhibitor Verubecestat in patients with Alzheimer’s disease. The BACE-1 inhibitor was administered at an oral dose of 10 mg/kg causing a drop of 80% of CSF Aβ40 at 12 hours. Other clinical trials taught in Evin demonstrate a dose-dependent decrease in levels of Aβ40 in the CSF was observed at 36 hours after administration, with a 21% reduction in those given 20 mg dose, a 75% reduction in those given 100 mg dose and 92% reduction in those who received 550 mg of the drug. And also thirty patients aged 50-85 years, with history of cognitive decline and who are classified as mild or moderate Alzheimer’s disease, were administered either 12, 40, or 60 mg daily doses of verubecestat or placebo for 7 day and observed a reduction of Aβ40, Aβ42 and sAPPβ in CSF by up to nearly 90% were observed at 36 hours after the last dose. The skilled artisan would have had motivation to administer the instantly claimed compound (BACE-1 inhibitor) for the prevention of Alzheimer disease because Badiger et al. taught a method of administering the instantly claimed compound identify as to having BACE-1 inhibitor in a therapeutic amounts to prevent or treat Alzheimer’s disease and Evin discloses that administration of BACE-1 inhibitor to patient with Alzheimer’s disease reduces the Aβ40 in CSF (cerebrospinal fluid) in a dose-dependent manner by 80%, 75% and 92%. The skilled artisan would have been motivated to administer a BACE-1 inhibitor to a prevent Alzheimer’s disease because Badiger et al. recognizes the instantly claimed compound is a BACE-1 inhibitor and is used with the purpose of treating/prevent Alzheimer’s disease that has BACE-1 biochemical pathway and Evin shows that inhibition of BACE-et al. in combination of Evin the skilled artisan would have had sufficient motivation to exchange the BACE-1 inhibitor since both reference identifies that a biochemical pathway to reduce Aβ40 is through inhibition of BACE-1 activity. Furthermore, the skilled artisan would have been motivated to administer a BACE-1 inhibitor for two weeks because Evin taught that verubecestat has been administer for 7 days and for over 18 months. Thus, one of ordinary skill in the art would have understood that administration of BACE-1 inhibitors for two weeks is possible and would have yield reduction of Aβ40 levels since Evin taught administration for 7 days resulting in up 90% reduction of Aβ40 in the CSF and no adverse effect were reported over an 18 month treatment period. Thus, Badiger et al. in view of Evin render obvious the instantly claimed limitation.
In regards to the limitations wherein the compound is used at a dose of 35-85mg per day as recited in claims 16 and 24-25. Badiger et al. taught a method of prevention of Alzheimer’s disease by administering a therapeutically effective amount of the instantly claimed compound. The compounds disclosed by Badiger et al. are consider a BACE-1 inhibitor and can be administered in an amount of about 2 to about 200 mg. Motivation to adjust the amounts disclosed by Badiger et al. would have been obvious since Badiger et al. taught the instantly claimed compound in amounts that overlap with the instantly claimed dose for the treatment/prevention of Alzheimer’s disease. In addition, Badiger et al. establishes a BACE inhibitors are useful in the treatment of Alzheimer’s disease and the amounts disclosed would have been therapeutic beneficial to the patient. 
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Badiger et al. in view of Liu et al. and Evin with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Since Applicant’s claims are prima facie obvious in view of the teachings of the references, Applicant’s claims are obvious, and therefore, rejected under 45 U.S.C. 103.
Conclusion
	Claims 16-26 are pending and rejected in this application. No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/           Primary Examiner, Art Unit 1624